Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 12-20 in the reply filed on 5/23/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 1-11.
Allowable Subject Matter
	Claims 12-20 are allowed.
	The following is an examiner's statement of reasons for allowance: 
	In a non-ground electrode for making an electrode lead, a plurality of electrode segments, and overmold portions comprising keys and tabs; a plurality of conductors, wherein one conductor from the plurality of conductors is coupled to one electrode segment of the non-ground electrode at a location that is based at least in part on the relative radial location of the keys and tabs as claimed is not taught nor suggested by the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seeley et al (US 2015/0080995) teach detents and indents may be disposed at specific radial and circumferential locations such that adjacent electrode fixtures can circumferentially align, or register, to each other when the one or more indents of one electrode fixture 80 mate with the one or more detents of an adjacent electrode fixture 80. Instead of indents and detents, electrode fixture 80 may include any alignment structures, such as female and male mating structures (e.g., interlocking tabs or other interlocking parts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/23/2022